Opinion by
Judge Mencer,
Paul E. Burkey (claimant) filed a claim petition alleging he had suffered the loss of use of one-half of his right thumb, for all practical intents and purposes, as a result of a work-related injury which occurred on December 3, 1974. A referee found that claimant had suffered a 50-percent loss of function of his right thumb and awarded claimant compensation for loss of use of one-half of his thumb. The employer, North American Rockwell, appealed to the Workmen’s Compensation Appeal Board (Board), which concluded that the referee had “made what appeared to be inconsistent findings of fact” and had not clearly indicated that claimant’s loss of use of his right thumb was a loss for all practical intents and purposes. See Mullen v. United States Steel Corp., 28 Pa. Commonwealth Ct. 19, 367 A.2d 336 (1976). Therefore, the *644Board set aside the referee’s determination and remanded this case to the referee “to determine whether claimant has lost the nse of % of his right thumb for all practical intents and purposes.”
Claimant has appealed here from this remand order of the Board. The Board’s order was interlocutory, and therefore we quash this appeal sua sponte. See Judge Roger’s discussion in Gilroy v. Workmen’s Compensation Appeal Board, 32 Pa. Commonwealth Ct. 152, 377 A.2d 1302 (1977).
Order
And Now, this 23rd day of April, 1980, the appeal of Paul E. Burkey in the above captioned case is hereby ordered quashed.